The filing by the plaintiff of the motion to extend the time for the correction of the finding did not constitute the exercise of an option to proceed under the method for correcting a finding found in General Statutes, §§ 5829, 5830, and 5831. Plaintiff had the right, upon the denial of this motion, to proceed under the method for the correction of a finding found in General Statutes, § 5832. Hartford-ConnecticutTrust Co. v. Cambell, 97 Conn. 251,116 A. 186. This method requires the filing of a copy of the evidence within one week from the filing of the finding, unless the court shall for due cause extend the time for filing such copy.
On motion of the plaintiff the trial court extended the time for filing the appeal. This did not extend the time for filing the copy of the evidence. The plaintiff filed his appeal within the extension granted by the court, but he did not then or thereafter move to extend the time for filing the evidence. Nothing further appears to have been done until September 7th, when the trial judge refused to certify the evidence upon the ground that it was not filed with the clerk within the time prescribed by § 5832. On October 10th, the appellant-plaintiff moved in this court for an order that the evidence and rulings be certified and printed in accordance with the provisions of General Statutes, § 5832. The essential allegations of this motion are admitted; in them we find no facts alleged which would have constituted due cause and required the trial judge to have certified the evidence. *Page 79 
His refusal and the ground upon which it was based were in accordance with our practice.
The motion to order the trial court to certify the evidence and rulings is denied.
The demurrer to the plea in abatement of the appeal is overruled.
   The motions to erase, and to dismiss the appeal are denied.